/NIENRU YANG/Examiner, Art Unit 2484                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Regarding the 35 U.S.C. §112(f) invocation of claims 1-5 and 7-9, Applicants have amended the claims to clarify the subject matter, rendering the invocation moot. Therefore, the outstanding 35 U.S.C. §112(f) invocation of claims 1-5 and 7-9 is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended independent claims 1, 10 and 11 to recite the features of allowable claim 9. Regarding amended independent claims 1, 10, and 11, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“a processor; and 
a memory storing instructions which, when read and executed by the processor, cause the processor to function as: 
a processing unit configured to execute parameter determination processing for determining a development parameter to be used in development processing of a target playback frame within the RAW movie file, based on a difference between a 
a developing unit configured to perform development processing on a RAW image of the target playback frame in accordance with the development parameter determined by the processing unit, and to output an image obtained in the development processing; and 
a control unit configured to control the processing unit, 
wherein the control unit, in a case where a playback start position in the RAW movie file is designated by a user, determines a development parameter for a frame of interest corresponding to the playback start position, by causing the processing unit to execute the parameter determination processing for each of a plurality of frames from a frame that is a preset     
number of frames before the frame of interest to the frame of interest,
wherein the processing unit determines a development parameter P'n to be used when developing a playback target frame, as
  
    PNG
    media_image1.png
    56
    221
    media_image1.png
    Greyscale

where Pn is the development parameter of the playback target frame and is stored in the RAW movie file, P'n-1 is a development parameter used when development processing of an immediately previous frame was performed, delta is a difference "Pn-P'n-1", and k is a coefficient exceeding 1.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484